Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-40 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
As per claim 21, the prior art of record does not teach or suggest individually or in combination about a flow control device configured to control fluid flow in an HVAC system, the flow control device comprising: a valve, one or more sensors, and an actuator configured to open and close the valve, and one or more processors configured to analyze the data from the sensors and detect one or more faults and determine whether the fault can be corrected and if it is not corrected, initiate a corrective action by another device in the HVAC system.

As per claim 30, the prior art of record does not teach or suggest individually or in combination about a flow control system configured to control fluid flow in an HVAC system, the flow control system comprising: a first flow control device and a second control device (similar to one in claim 1) and a controller configure to receive data from both flow control devices and determine an optimal position of a first valve (in the first flow control device) using the data from both flow control devices.

As per claim 37, the prior art of record does not teach or suggest individually or in combination about a flow control system configured to control flow in an HVAC system, the flow control system comprising: a plurality of flow control devices, each having a valve, one or more sensors, and an actuator configured to open and close the valve; and one or more processors receiving and use data from the one or more sensors to generate a model for each flow control device using a system identification process, wherein the one or more processors operate the actuator of each flow control device according to the generated model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116